Title: From Benjamin Franklin to John Torris, 26 June 1780
From: Franklin, Benjamin
To: Torris, John


Sir
Passy, June 26. 1780.
Herewith you have the Judgments on the Prizes the Peter and the Friendship: as to the Betsey, taken in December last, I do not find that Proofs have yet been sent me of her being English Property: and whatever good Opinion I may have of the Uprightness of your Captains, it is not regular that I Should condemn without Proofs. The Instructions require not only the Papers, but one Prisoner at least for examination to be brought in with each Prize. This has been in several Instances neglected. Pray give strict Orders to your Captains to be more observant.
I gave a Copy of my Judgment on the Flora to the Attorney for the Owners. Perhaps they too may have some Objections, or desire some Explanations, and it would be most convenient for me to consider the whole together. I have not yet heard from them, but probably I may soon; when you shall have my Answer:
When a Commission was ask’d for the Princess, I was told that Cruizing together, there would be more convenience to stow and bring in Prisoners; but the contrary has happen’d fewer being brought in than before. The Prisoners to exchange for Americans are all the Advantage I have for my Trouble in reading and examining the Admiralty Papers, and for the vast Expence of Postage those Pacquets of Papers, and the Correspondence relating to the Captures, occasion me. Not one American Prisoner has ever been return’d me from England in consequence of the Paroles given by the English Prisoners discharged at Sea. So that if that Practice is continued, I must decline farther Concern in the affair and withdraw the Commissions. The Instructions ought to be observed in that Instance, as well as those above mentioned.
I congratule you on the success of the Fearnought Capt. Ryan; and have the honour to be Sir.
M Torris
